On November 4, 2004, the defendant was sentenced as follows: Count T: Twenty-five (25) years in the Montana State Prison, with the last ten (10) years suspended for the offense of Criminal Possession of Dangerous Drugs, a felony; Count III: Commitment to the Yellowstone County Detention Facility for a term of six (6) months for the offense of Driving While Under the Influence of Alcohol and/or Drugs, a misdemeanor; Count IV: Commitment to the Yellowstone County Detention Facility for a term of six (6) months for the offense of Driving While Privilege to do so is Suspended or Revoked, a misdemeanor; and Count VI: Fine of ($50), with no time imposed for Speeding, a misdemeanor. The Court designated the defendant as a Persistent Felony Offender.
On May 3, 2007, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Richard Carstensen. The state was represented by Mark Murphy.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that “the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (§46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
*63DATED this 22nd day of May, 2007.
Chairperson, Hon. Randal I. Spaulding, Member, Hon. Katherine Irigoin and Member, Hon. Stewart Stadler.